Mr. Justice Wolf
delivered the opinion of the court.
In Ms lifetime Teodoro Santiago y Eivera held a mortgage to secure a debt of about $2,452. The amount of the said debt was paid to him by the debtors, but he died without making the formal cancellation by deed. His estate was administered and his property divided, but the appellant alleges that by an involuntary mistake in the deed of partition no mention was made of the fact that the mortgage was satisfied. Ponce was the place of the last domicile of the said Santiago, and to the Court of the District of Ponce the appellant applied for leave to make the deed of cancellation, in her own name, and in the name of her child, heirs of the' said Santiago. The leave was granted and the deed made- and presented to the Registrar of G-uayama, who refused the record because the proper court to authorize the cancellation was not the District Court of Ponce, but the District Court of G-uayama, where the lands were situated.
The appellants have presented arguments to show that the act for wMch they seek authorization is a mere formality and that if the parties had recognized the rights of the purchaser in a partition deed made after the death of their ancestor, such recognition with the approval of the court would have been sufficient. Without entering into a discussion of the merits of this contention, we may say that what the appellants are asking involves an alienation of minors’ property, and hence we agree with the registrar that the law applicable was Act No. 33 of March 9, 1911, which provides, that:
‘1 The exercise of the patria potestas does not authorize- the father nor the mother to alienate or lay any encumbrance upon real property of any class whatever or upon personal property, the value of which exceeds five hundred dollars, pertaining to the child and which may bé under the administration of it,s parents, without the 'previous authorization of the district court wherein the property is situate and the demonstration of the necessity and utility of the alienation *344or encumbrance and in conformity with the provisions of sections 80, 81 and 82 of an Act relative to special legal proceedings.'’ ’
The note must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.